DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1,3-8 and 10-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 1 includes allowable subject matter since the prior art made of record and considered pertinent to the applicants’ disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: the read circuit comprises a first pull-up transistor, a first pull-down transistor, a first read transmission transistor, and a second read transmission transistor; a gate of the first pull-up transistor is connected to each of a gate of the first pull-down transistor and the storage circuit, a source of the first pull-up transistor is connected to a drain of a second pull-up transistor, and a drain of the first pull-up transistor is connected to each of a drain of the first pull-down transistor, a source of the first read transmission transistor, and a drain of the second read transmission transistor, a source of the first pull-down transistor is connected to a drain of a second pull-down transistor, a source of the second pull-down transistor is grounded, and a source of the second pull-up transistor is connected to a power supply; a gate of the second pull-up transistor and a gate of the second pull-down transistor are used to receive a first read control signal or a second read control signal; when the gate of the second pull-up transistor and the gate of the second pull-down transistor receive the first read control signal, the second pull-up transistor is in an off state, and the second pull-down transistor is in an on state; and when the gate of the second pull-up transistor and the gate of the second pull-down transistor receive the second read control signal, the second pull-up transistor is in the on state, and the second pull-down transistor is in the off state; a drain of the first read transmission transistor is connected to each of a source of the second read transmission transistor and the read bit line, a gate of the first read transmission transistor is connected to a first read enabling signal end, and a gate of the second read transmission transistor is connected to a second read enabling signal end; when a first read enabling signal at the first read enabling signal end is valid, and a second read enabling signal at the second read enabling signal end is valid, both the first read transmission transistor and the second read transmission transistor are in the on state; and the read enabling signal end comprises the first read enabling signal end and the second read enabling signal end, the read enable signal comprises the first read enable signal and the second read enable signal, and the second read enabling signal is a phase-inverted signal of the first read enabling signal, and a combination of other limitations in the independent claims.
 
Claim 8 includes allowable subject matter since the prior art made of record and considered pertinent to the applicants’ disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: the SRAM further comprises N data statistics collection circuits, N multiplexers, and MxN read control signal storage circuits, wherein N is equal to a data bit width, each bit of data corresponding to the data bit width corresponds to M columns in an SRAM storage array, the N data statistics collection circuits are in a one-to-one correspondence with the N multiplexers, and the SRAM storage array comprises MxN columns of SRAM units; wherein each of the N data statistics collection circuits is connected to M of the read control signal storage circuits through a corresponding multiplexer, and each of the MxN read control signal storage circuits is connected to one column of SRAM units in the SRAM storage array; wherein the data statistics collection circuit is configured to: collect statistics on a quantity of pieces of first data and a quantity of pieces of second data in data that needs to be written into a target SRAM unit, wherein the target SRAM unit is a column of SRAM units that are connected to the data statistics collection circuit and that are in the SRAM storage array; when the quantity of pieces of first data is greater than the quantity of pieces of second data, generate a first read control signal used to control a read bit line to be charged to a high level; and when the quantity of pieces of first data is less than the quantity of pieces of second data, generate a second read control signal used to control the read bit line to be discharged to a low level; and wherein a read control signal storage circuit connected to the target SRAM unit is configured to store the first read control signal or the second read control signal, wherein the first read control signal is at a high level and the second read control signal is at a low level, and a combination of other limitations in the independent claims.
Claim 15 comprises similar allowable content as that of claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN HUANG whose telephone number is (571)270-5798. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIN . HUANG
Examiner
Art Unit 2827



/MIN HUANG/Primary Examiner, Art Unit 2827